Siebecker, J.
Appellant’s contention that the trial court’s findings on the facts at issue are against the clear preponderance of The evidence is not sustained by the record. The evidence is ample to sustain the conclusion that the defendant’s treatment of the plaintiff caused him great suffering of mind and endangered his health and rendered it well nigh impossible for the plaintiff to cohabit with the defendant and discharge his marital obligations. Upon the facts disclosed the court was justified in granting the divorce it did.
It is urged that the defendant’s interest in the real estate constituted her separate estate; that it was not derived from her husband, and therefore that she could not be divested thereof by the judgment in this action decreeing a final di*396vision and distribution between tbe parties of the husband’s estate. This claim is negatived by the court’s finding on the subject. It was shown and was so found by the court that the real estate and personal property now owned, by the parties, as well as the money in the bank, were accumulated from the ■husband’s earnings and the income from the farming enterprise conducted principally by the wife and children. Under these circumstances it cannot be said that any of this property constituted the wife’s separate estate. It must be held to have been derived from the plaintiff and be considered a part of his estate. Under these circumstances this constitutes the husband’s estate, and it was appropriate to make a final division and distribution thereof between the parties. We find the court so treated it, and are of the opinion that a just and equitable portion thereof was awarded to the wife.
By the Court. — The judgment appealed from is affirmed.